Name: Commission Regulation (EC) No 1047/2003 of 18 June 2003 repealing Regulation (EC) No 1899/97 laying down rules for the application in the egg sector of the arrangements provided for by Council Regulations (EC) No 2290/2000, (EC) No 2433/2000 and (EC) No 2434/2000 and providing for transitional measures for the import licence arrangements introduced by that Regulation
 Type: Regulation
 Subject Matter: Europe;  international trade;  tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32003R1047Commission Regulation (EC) No 1047/2003 of 18 June 2003 repealing Regulation (EC) No 1899/97 laying down rules for the application in the egg sector of the arrangements provided for by Council Regulations (EC) No 2290/2000, (EC) No 2433/2000 and (EC) No 2434/2000 and providing for transitional measures for the import licence arrangements introduced by that Regulation Official Journal L 151 , 19/06/2003 P. 0036 - 0037Commission Regulation (EC) No 1047/2003of 18 June 2003repealing Regulation (EC) No 1899/97 laying down rules for the application in the egg sector of the arrangements provided for by Council Regulations (EC) No 2290/2000, (EC) No 2433/2000 and (EC) No 2434/2000 and providing for transitional measures for the import licence arrangements introduced by that RegulationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2003/286/EC of 8 April 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, to take account of the outcome of negotiations between the Parties on new mutual agricultural concessions(1), and in particular Article 3(2) thereof,Having regard to Council Decision 2003/298/EC of 14 April 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, to take account of the outcome of negotiations between the Parties on new mutual agricultural concessions(2), and in particular Article 3(2) thereof,Having regard to Council Decision 2003/299/EC of 14 April 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, to take account of the outcome of negotiations between the Parties on new mutual agricultural concessions(3), and in particular Article 3(2) thereof,Whereas:(1) Decisions 2003/286/EC, 2003/298/EC and 2003/299/EC provide for the direct management on entry into the territory of the Community of quotas of certain products in the egg sector originating in Bulgaria, the Czech Republic and Slovakia, respectively, and imported at a reduced rate of customs duty, and repeal Council Regulations (EC) No 2290/2000(4), (EC) No 2433/2000(5) and (EC) No 2434/2000(6).(2) Commission Regulation (EC) No 1899/97(7), as last amended by Regulation (EC) No 834/2003(8), should consequently be repealed.(3) Import duties on products of group 25 listed in Part C of Annex I to Regulation (EC) No 1899/97 imported under licences used from 1 May 2003 are repaid in accordance with Articles 878 to 898 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(9), as last amended by Regulation (EC) No 881/2003(10).(4) To limit the potential trade problems that might arise from 1 May 2003 because of the parallel existence of two different procedures for imports of eggs in shells originating in the Czech Republic, namely an import licence scheme and free access to the Community market as introduced by Decision 2003/298/EC, importers should be allowed to cancel the licences and have their securities released.(5) Since the Protocols approved by Decisions 2003/298/EC, 2003/299/EC and 2003/286/EC enter into force on 1 May and 1 June, respectively, this Regulation should also apply from those dates.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1899/97 is hereby repealed.Article 2However, the import licences issued under Regulation (EC) No 1899/97 shall remain valid until their expiry date and until 30 June 2003 at the latest.Holders of import licences issued under Regulation (EC) No 1899/97 for group 25 listed in Part C of Annex I thereto who applied for those licences between 1 and 7 December 2002 or between 1 and 7 March 2003 may, before 25 June 2003, request their cancellation with release of the security.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 May 2003 for imports from the Czech Republic and the Slovak Republic, and from 1 June 2003 for imports from the Republic of Bulgaria.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 102, 24.4.2003, p. 60.(2) OJ L 107, 30.4.2003, p. 12.(3) OJ L 107, 30.4.2003, p. 36.(4) OJ L 262, 17.10.2000, p. 1.(5) OJ L 280, 4.11.2000, p. 1.(6) OJ L 280, 4.11.2000, p. 9.(7) OJ L 267, 30.9.1997, p. 67.(8) OJ L 120, 15.5.2003, p. 20.(9) OJ L 253, 11.10.1993, p. 1.(10) OJ L 134, 29.5.2003, p. 1.